DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (8/8/22 Remarks: page 5, line 18 – page  with respect to the rejection of claim(s) 1-4, 7, 11-12, & 15 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghosh (US 20180101751, cited in 8/10/22 Information Disclosure Statement), and Madabhushi (US 20140294272).
Examiner notes for the record that Applicant did not specifically address the rejection of claims 6 & 13 under 35 USC §103. Examiner infers this to be an inadvertent omission having no meaningful effect on prosecution, insofar as this rejection stands upon the rationale of the above described rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 11-12, & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huaxiao ("Fake Faces Identification via Convolutional Neural Network") in view of Bong (“A Low-Power Convolutional Neural Network Face Recognition Processor and a CIS Integrated With Always-on Face Detector”), Ghosh (US 20180101751, cited in 8/10/22 Information Disclosure Statement), and Madabhushi (US 20140294272).
With respect to claim 1, Huaxiao discloses:
Claim 1: A system for detecting image forgery through a convolutional neural network (Huaxiao Section 3, convolutional neural network), the system comprising:
…
apply an input image to a high-pass filter to enhance features associated with the image forgery (Huaxiao Section 3, transform input images using high pass filter to create residuals);
extract image manipulated feature information from the image applied to the high-pass filter through a pre-trained convolutional neural network (Huaxiao Section 3, feed residuals into convolutional layers);
refine the image manipulated feature information (Huaxiao Section 3, aggregate output of last convolutional layer and feed into fully-connected layers); and
determine the image forgery of the input image based on the refined image manipulated feature information (Huaxiao Abstract, identify fake face images) …
….
Huaxiao does not expressly disclose:
…one or more processors; and
memory storing executable instructions that, if executed by the one or more processors, configure the one or more processors to…
Bong discloses:
…one or more processors (Bong Abstract, processor implementation of convolutional neural network); and
memory storing executable instructions (Bong Abstract, memory associated with processor implementation of convolutional neural network; Bong Section II-B, programming of CNNP (convolutional neural network processor) programed by using global instructions) that, if executed by the one or more processors, configure the one or more processors to…
Huaxiao and Bong are combinable because they are from the field of convolutional neural networks used in face image recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to implement the Huaxiao convolutional neural network arrangement using the processor and memory of Bong.
The suggestion/motivation for doing so would have been to enable low power operation and thereby extended battery life (Bong Abstract and Section I).
Huaxiao in view of Bong does not expressly disclose:
…by detecting pixels that have been probably manipulated in the input image and calculating manipulation probability values of the pixels; and
output an image forgery confirmation map displaying probability of the image forgery of pixels in different colors according to the calculated manipulation probability values.
Ghosh discloses:
…by detecting pixels that have been probably manipulated in the input image and calculating manipulation probability values of the pixels (Ghosh paragraph 0023, double compression indicative of manipulation; Ghosh paragraphs 0023 & 0026, tampering likelihood pixel map); and
output an image forgery confirmation map displaying probability of the image forgery of pixels (Ghosh paragraphs 0023 & 0026, tampering likelihood pixel map) ….
Huaxiao, Bong, and Ghosh are combinable because they are from the field of convolutional neural networks used in image processing and feature recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to implement the Huaxiao image forgery detection arrangement to produce a pixel tampering map as taught by Ghosh.
The suggestion/motivation for doing so would have been to identify specific tampered image regions (Ghosh paragraphs 0023 & 0026).
Huaxiao in view of Bong and Ghosh does not expressly disclose:
…in different colors according to the calculated manipulation probability values.
Madabhushi discloses:
…in different colors according to the calculated manipulation probability values (Madabhushi paragraph 0038, display of pixel characteristic probability in color).
Huaxiao, Bong, Ghosh, and Madabhushi are combinable because they are from the field of image processing and feature recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to implement the pixel tampering probability map in colors representing probabilities as taught by Madabhushi.
The suggestion/motivation for doing so would have been to provide a readily visible indication of map output (Madabhushi paragraph 0038).
Therefore, it would have been obvious to combine Huaxiao with Bong, Ghosh, and Madabhushi to obtain the invention as specified in claim 1.
Applying these teachings to claims 2-3, 7, 11-12, & 15 as they are applied to claim 1 above:
Claim 2: The system of claim 1 (see above), wherein the one or more processors are configured to process the input image into blocks of a predetermined size (Huaxiao Section 4.3.1, high-pass filters (used to process input pixels, see above) each having a predetermined block size).
Claim 3: The system of claim 1 (see above), wherein the one or more processors are configured to extract the image manipulated feature using a plurality of convolutional layers (Huaxiao Figure 2, three convolutional layers) and a plurality of pooling layers (Huaxiao Figure 2, three pooling layers).
Claim 7: The system of claim 1 (see above), wherein the input image is a color image (Huaxiao Section 3, RGB color image input).
Claim 11: A method for detecting image forgery performed by a processor (Bong Abstract, processor implementation of convolutional neural network) of a terminal (Bong Abstract, smart device, readable on (not further specified) “terminal”), the method comprising:
receiving an input image for determining the image forgery (Huaxiao Section 3, image input);
applying the input image to a high-pass filter to enhance features associated with the image forgery (Huaxiao Section 3, transform input images using high pass filter to create residuals);
extracting image manipulated feature information from the image applied to the high-pass filter through a pre-trained convolutional neural network (Huaxiao Section 3, feed residuals into convolutional layers);
refining the image manipulated feature information (Huaxiao Section 3, aggregate output of last convolutional layer and feed into fully-connected layers); and
determining the image forgery of the input image based on the refined image manipulated feature information (Huaxiao Abstract, identify fake face images), wherein the determining of the image forgery of the input image includes detecting pixels that have been probably manipulated in the input image and calculating manipulation probability values of the pixels; and
output an image forgery confirmation map displaying probability of the image forgery of pixels in different colors according to the calculated manipulation probability values.
Claim 12: The method of claim 11 (see above), further comprising processing the image into blocks of a predetermined size (Huaxiao Section 4.3.1, high-pass filters (used to process input pixels, see above) each having a predetermined block size).
Claim 15: The method of claim 11 (see above), wherein the input image is a color image (Huaxiao Section 3, RGB color image input).
With respect to claim 4, Huaxiao in view of Bong discloses:
Claim 4: The system of claim 3 (see above), wherein the convolutional layers have … and have a stride of one (1) (Huaxiao Figure 2, convolutional layers having stride of one (1)).
Huaxiao in view of Bong further discloses that 2x2 is within the range of known kernel sizes (Huaxiao Figure 2, 2x2 pooling layers).
Huaxiao in view of Bong does not expressly disclose:
…a kernel size smaller than three-by-three (3x3)…
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to select a value within the range of known kernel sizes smaller than 3x3.
Therefore, it would have been obvious to select a convolutional layer kernel size smaller than 3x3 to obtain the invention as specified in claim 4.
Claims 5 & 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huaxiao in view of Bong, Ghosh, and Madabhushi as applied to claims 3 & 11 above, and further in view of Wu (US 20190318156).
With respect to claim 5, Huaxiao in view of Bong, Ghosh, and Madabhushi discloses:
Claim 5: The system of claim 3 (see above), wherein the one or more processors are configured to extract the image manipulated feature information based on … convolutional neural network model, and the one or more processors change and train weights of the convolutional neural network according to the input image (Huaxiao Section 3, training of convolutional neural network starting with initialized weights; Huaxiao Section 4.1, use of training images).
Huaxiao in view of Bong, Ghosh, and Madabhushi does not expressly disclose:
…a pre-trained Visual Geometry Group (VGG) 19…
Wu discloses:
…a pre-trained Visual Geometry Group (VGG) 19 (Wu paragraph 0052, any of a range of neural network types such as VGG)…
Huaxiao in view of Bong, Ghosh, and Madabhushi and Wu are combinable because they are from the field of image processing and feature recognition.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply a VGG convolutional neural network as taught in Wu as one of a set of choices among convolutional neural networks suitable for face image processing.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Huaxiao in view of Bong, Ghosh, and Madabhushi and further in view of Wu discloses the use of a VGG convolutional neural network, but does not specify the use of a VGG19 convolutional neural network.
The selection of one specific type of VGG convolutional neural network would be a further example of a selection among equivalent choices, judicially recognized as an expedient obvious to one of ordinary skill in the art as noted above.
Therefore, it would have been obvious to combine Huaxiao in view of Bong, Ghosh, and Madabhushi with Wu to obtain the invention as specified in claim 5.
Applying these teachings to claim 13 as they are applied to claim 5 above:
Claim 13: The method of claim 11, wherein the pre-trained convolutional neural network is a pre-trained VGG19 convolutional neural network model (Wu paragraph 0052, any of a range of neural network types such as VGG, see above rationale with respect to specific selection of VGG19), and weights of the convolutional neural network are changed and trained according to the input image (Huaxiao Section 3, training of convolutional neural network starting with initialized weights; Huaxiao Section 4.1, use of training images).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663